Honorable   John Lawhon                           Opinion      No. M-762
District   and County Attorney
Denton County Courthouse                          Re:     Does Article       4494i-1,
Denton,   Texas  76201                                    V.C.S.,    authorize     a
                                                          county-city       hospital
                                                          board    to borrow      money?
Dear    Mr.   Lawhon:

               Rephrased,      your      question        is   as    follows:

                We would like    to know if the broad powers
        given    to a joint   county-city       hospital   board under
        Article    4494i-1,   V.C.S.,     include     the power to
        borrow money.

               Our answer   is “no”,          this  Article            does     not     allow   the
board    to   borrow money,   except          by revenue            bonds.

             We note,    however,     that  even though   the board   is called
a “body   politic”,    its  financial      powers  are limited   in that   it
has neither      the power to tax (Section        1)” nor to
                11. . . encumber,     sell,    lease      or convey     any
        real    or personal    property     unless      . . . approved
        prior     to the final    consummation        thereof     by reso-
        lutions     of the commissioners         court     of said     county
        and the governing       body of said        city,     respectively.”
        (Section      5).

              Article    4494i-1          provides       two major        means of financing
the hospital.         The first         is stated        in Section        6, which reads,
in part;   as follows:




*All   references       to   Sections       are     to   Sections       of     th ,is   Artic ,le
 4494i-1,     V.C.S.




                                           -3723-
Hon.      John     Lawhon,       page   2        (M-762)



              “Sec.           6.    For the purpose          of carrying     out
       any power,             duty,    or function        authorized     by this
       Act,   said          Hospital     Board shall         be authorized      to
       issue    its         revenue     bonds to be payable           from,   and
       secured      by        a pledge     of,   all    or any part      of the
       revenues,            income,     or resources         of the Hospital
       Board and            the hospital       facilities        of said    Board.”

This section              further    states     that   the Board has       no   taxing         power
and that   the            bonds   shall     contain    such statement.

                   The second   major         source    of funds     is   provided       for     in
Section       9,    which reads,    in        part,    as follows:
                   I, .
                     . . it shall       be the duty of said         Board
          to establish      and collect      sufficient      charges    for
          services     and facilities,       and to utilize       all   other
          available     sources     of revenues      and income,      in order
          to pay all     expenses      . . .”     (Underscoring       added.)

The funds   to be derived       pursuant     to the underscored    wording
11. . . all   other   available     sources    of revenues    and income   . . .”
are limited     to those    funds   acquired     as a result   of money received
from the state      or federal     governments     as set out and authorized
in Section    5.

              Since    the Legislature         has been specific               in listing       the
modes of financing         the overall        operation    of the           hospital,     i.e.,
revenue    bonds,    charges     for    services     and facilities,              and state
and federal      funds,    all   other     means of financing               are excluded.          The
statutory     construction       maxim of expressio         unius           is controlling
here.     53 Tex.Jur.Zd        206-207,     Statutes    §142.

                 The Board’s   right   to create  a debt,  even through
revenue       bonds,  is subject     to the approval   of both the commis-
sioners       court  and the governing      body of the city.    Section 8.

               Since  Article   4494i-1     does not authorize          the govern-
mental    unit    to borrow   money,    either    expressly      or impliedly,
that power must be held not to exist.                 Tarrant     County v.
Rattikin     Title   Co.,   199 S.W.Zd     269,   273 (Tex.Civ.App.         1947,
no writ).       Every reasonable      doubt     as to the existence         of such
a power in the circumstances            is resolved      against    its    existence.
82 C.J.S.      917,  Statutes   3387.

            It is suggested      that  in considering    such legislative
enactments    due regard   must be given     also   to any constitutional
limitations    prohibiting    the creation    of debt.    Article     I, Section
49, Constitution      of Texas.


                                              -3724-
  .     -




Hon.   John   Lawhon,     page   3   (M-762)



              We hold that       the Board of a hospital      created  pursuant
to Article       4494i-1     is not authorized     to borrow  money to finance
its   operation,       except   by revenue    bonds,  as authorized   in that
Article.

                                 SUMMARY

              A joint    county-city    hospital     board    created
       in accordance      with Article     4494i-1,     V.C.S.,      is
       not authorized       to borrow   money to finance         its
       operation,     except    by revenue    bonds,    as authorized
       in that Article.
                                             n




Prepared      by Melvin    E. Corley
Assistant      Attorney    General

APPROVED:
OPINION COMMITTEE

Kerns Taylor,      Chairman
W. E. Allen,      Co-Chairman
Tom Fortescue
Pat Bailey
Jerry  Roberts
James Mabry

MEADE F. GRIFFIN
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                                       -3725-